*43On August 13,1998, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with ten (10) years suspended; Count II: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, to run consecutively with the sentence imposed in Count I; and Count III: Ten (10) years in the Montana State Prison, with five (5) years suspended, to run concurrently with the sentence imposed in Count II.
On June 18, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and advised of his rights to be represented by counsel. The defendant proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 18th day of June, 1999.
DATED this 15th day of July, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson